Citation Nr: 1502150	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-15 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to October 1965.  He died in February 2012 with his perfected claim pending on appeal.

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's widow, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  The RO granted the appellant's request for substitution.  Accordingly, the Board will address the claim with the appellant as the substituted party.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by the RO (Regional Office) in Columbia, South Carolina.  The Montgomery RO has current jurisdiction.

The psychiatric claim on appeal has been recharacterized to include any psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains CAPRI records and documents duplicative of those in the paper file.  VBMS does not contain any documents.


FINDINGS OF FACT

1.  In January 2005, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.  

2.  Evidence received since the January 2005 decision is cumulative of the evidence already of record.


CONCLUSIONS OF LAW

1.  The January 2005 Board decision that denied service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7104(a) (West 2002), 38 C.F.R. §§ 20.1100(a), 20.1104 (2013).

2.   Evidence received since the January 2005 decision is not new and material and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

By correspondence dated in August 2006, VA notified the appellant of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  She was provided notice of how VA determines the disability rating and effective dates.  VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.  The claim was most recently readjudicated in a July 2014 supplemental statement of the case (SSOC).

The August 2006 letter also complies with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice requirements specific to new and material claims.  The August 2006 letter from the RO set forth the elements of a service connection claim and includes the complete standard for new and material evidence for a claim filed on or after August 29, 2001, which applies to the appellant's case.  The letter provided notice of what evidence would be necessary to reopen the appellant's claim for service connection for an acquired psychiatric disorder, to include PTSD, based on previous denials.  

For all of these reasons, the Board concludes that the claim may be adjudicated without a remand for further notification.

VA has also satisfied its duty to assist.  There is an important distinction between the law governing a regular claim for accrued benefits upon the death of a beneficiary (38 U.S.C.A. § 5121) and the newer statute regarding substitutions of claimants in the case of death of a claimant (38 U.S.C.A. § 5121A).  A substitute claimant may submit additional evidence in support of the claim, and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather remains open for the submission and development of any pertinent additional evidence.

The claims folder here contains service treatment records, VA medical records, identified private medical records, and records of the Social Security Administration (SSA).  A VA medical opinion was not obtained in regard to the present claim.  Such examination was not required because, as shown below, new and material evidence has not been received to reopen the claim for service connection, and the duty to assist a claimant by obtaining a medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (in the absence of new and material evidence, VA is not required to provide a medical examination or obtain a medical opinion to a claimant attempting to reopen a previously disallowed claim).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, no further assistance to the appellant with the development of evidence is required.  

Laws & Regulations

In a January 2005 decision, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.  The decision is final.

In February 2006, the Veteran sought to reopen his previously denied claim.  A claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final. 

For claims received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013). 
In determining whether evidence is new and material, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); 38 U.S.C.A. § 1154(b) (West 2002).

If the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

Effective on July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by changing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  

The rule now provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3) (2013).  

Pursuant to 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Analysis

In a January 2005 final decision, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.  The evidence of record at the time consisted of lay statements, RO hearing testimony, service records, VA treatment records, private medical records, SSA records, and research conducted by the United States Armed Services Center for Research of Unit Records (USASCRUR).  

As for PTSD, the Board acknowledged a current diagnosis.  However, the Board found the Veteran had not engaged in combat with the enemy, according to his DD 214 Form, military occupational specialty, and personnel records.  Board Decision, p. 24-25.  Additionally, none of his stressors had been verified, according to research conducted by the USASCRUR.  Id. at 25-27.  The Board additionally found that the Veteran's allegations regarding his stressors were not credible.  Id. at 29.

As for an acquired psychiatric disorder, the Board acknowledged current psychiatric diagnoses other than PTSD, including bipolar disorder and passive dependent personality disorder.  During service, the Veteran was diagnosed with a personality disorder, but no other acquired psychiatric disorder.  The Board noted that for VA compensation purposes, personality disorders are not diseases or injuries within the meaning of applicable legislation, and are, therefore, not eligible for service connection.  38 C.F.R. § 3.303(c).  The Board found that none of the post-service psychiatric disorders had been related to service or any incident therein.

In sum, the Board found that the Veteran had not engaged in combat with the enemy, there was no credible supporting evidence that the claimed stressors occurred, there was no evidence of an acquired psychiatric disorder in service or a psychosis within one year of discharge, and there was no competent evidence relating a current psychiatric disorder to service.  

In February 2006, the Veteran sought to reopen his claim.  The RO declined to reopen the claim in a February 2007 rating decision, the subject of this appeal.  He perfected an appeal of that decision by filing a VA Form 9 in May 2009.  Thereafter, in February 2012, the Veteran died.  As noted above, the Veteran's widow was thereafter substituted as the appellant.

The evidence received since the final January 2005 decision includes VA treatment records, private treatment records, the Veteran's death and marriage certificates, a duplicative copy of an email from a buddy in 2002, and literature concerning the USS BAUER.

The evidence submitted since the January 2005 decision is not material.  None of the evidence establishes combat with the enemy, corroborates the alleged stressors, shows the presence of psychosis within one year of discharge, or relates a psychiatric disorder, including PTSD, to service.   The VA and private medical treatment records largely pertain to the Veteran's medical conditions and illnesses.  The psychiatric notes that are present generally address PTSD, anxiety, and depression, all of which were diagnosed prior to the January 2005 decision, but do not contain any nexus statements.   The Veteran's death and marriage certificates are not probative of the medical questions at issue.  The 2002 email from the Veteran's buddy is an exact duplicate of the email previously received by VA in April 2004.  The literature concerning the USS BAUER is cumulative; it does not establish combat or corroborate the alleged stressors.  As such, the Board finds that the evidence does not cure any prior evidentiary defect, does not trigger the need for further development, and does not warrant reopening the claim. 

In other words, the basis for the prior denial was the lack of probative evidence establishing combat, a verified stressor, a psychosis within one year of discharge, or a relationship between a psychiatric disorder, including PTSD, and service.  None of the evidence received since the January 2005 denial establishes this.  The evidence is cumulative and redundant of the arguments already of record at the time of the January 2005 denial.  Although the standard for reopen is low, there is a standard.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consequently, the evidence is not new and material. 

The Board has specifically considered whether reopening is warranted under the new regulation applicable to PTSD claims, 38 C.F.R. § 3.304(f).  In this regard, VBA Training Letter 10-05 (July 16, 2010) states, "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'" 

Here, the Board finds the Veteran previously made two allegations involving a fear of hostile military activity.  Significantly however, his records, including his service personnel records, service treatment records, and the USASCRUR research, do not show service in a location involving exposure to hostile military activity.  

First, the Veteran made assertions of incidents involving firing upon the North Vietnamese, either in PT boats or along the coastline.  See January 1994 and October 1996 letters.  However, the USASCRUR research of the history of the USS BAUER (DE-1025) and deck logs showed that these allegations were not consistent with the ship's locations, missions, operations, or significant activities.  

Second, the Veteran asserted that he was involved in an altercation in Olongapo City, Republic of the Philippines, in which he and a friend fought off a mob of people wielding knives and sticks.  He stated that he thereafter received medical treatment for his wounds to his hand.  See January 1994 and October 1996 letters.  However, service treatment records reveal that the Veteran received treatment for an injury to his hand in December 1963 at the U.S. Naval Hospital in Bethesda when he cut his finger on a bottle with which he was hitting a person in the face.  The event happened in Washington.  Service treatment records are devoid of documentation of any other hand injury.

The Veteran's previously submitted lay statements indicate a fear of hostile military activity but records do not show service in a location involving exposure to hostile military activity.  Pursuant to the VBA training letter interpreting the amendment to the PTSD regulation, these statements are insufficient to reopen the claim or establish a new claim based upon a liberalizing law or VA issue.

The Board has also considered the appellant's own lay pleadings.  However, these statements are unsupported.  The lay pleadings are simply a reiteration of her general assertions that the Veteran's PTSD or other acquired psychiatric disorders were related to his military service.  Even assuming their competence and credibility, the statements are cumulative and cannot be considered new and material evidence.

Thus, the additional evidence received since the January 2005 Board decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met). 

Accordingly, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD, is not reopened.


ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


